J-S21042-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF LAMINER E. DAVIS,                              IN THE SUPERIOR COURT OF
DECEASED                                                       PENNSYLVANIA




APPEAL OF: BRIAN WILLIAMS

                                                            No. 2880 EDA 2014


                   Appeal from the Order September 12, 2014
              in the Court of Common Pleas of Philadelphia County
                   Orphans' Court at No.: O.C. 513 DE of 2000


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                                 FILED APRIL 27, 2015

        Appellant, Brian Williams, appeals pro se1 from the September 12,

2014 order, which removed him as co-administrator of the Estate of Laminer

E. Davis and granted the petition to evict him from the premises at 3219 W.

Hilton Street, Philadelphia, Pennsylvania. We dismiss.

        Appellant’s brief in this matter consists of a slightly more than five-

page “Factual Summary and Procedure” letter-brief, to which he appended

documents      from    the   underlying        action.   (See   Appellant’s   Brief,   at

unnumbered pages 1-5).           In it, Appellant gives his version of the events

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    We note that counsel represented Appellant in the trial court proceedings.
J-S21042-15


below, and complains that the trial court did not allow his counsel to

“completely argue Appellant’s case.” (Id. at unnumbered page 3 ¶ 15).

       “When issues are not properly raised and developed in briefs, when

the briefs are wholly inadequate to present specific issues for review, a court

will not consider the merits thereof.”           Commonwealth v. Sanford, 445
A.2d 149, 150 (Pa. Super. 1982) (citations omitted).

              Although this Court is willing to liberally construe materials
       filed by a pro se litigant, pro se status confers no special benefit
       upon the appellant. To the contrary, any person choosing to
       represent himself in a legal proceeding, must, to a reasonable
       extent, assume that his lack of expertise and legal training will
       be his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284 (Pa. Super. 2006), appeal

denied, 918 A.2d 747 (Pa. 2007) (citations omitted).

       Here, Appellant’s brief does not contain any legal argument, statement

of the questions involved,2 or any citation to relevant legal authority, among

other serious defects. Thus, the defects in Appellant’s brief are significant
____________________________________________


2
  While Appellant does contend that the trial court did not fully allow him to
be heard and found “a fact for which there was not evidence,” Appellant fails
to cite to any portion of the record in support of his claims. (Appellant’s
Brief, at unnumbered page 3 ¶ 17). To the extent that Appellant does refer
to the notes of testimony from the June 25 and September 9, 2014
hearings, the cited portions of the transcript do not support his claim. This
Court will not act as counsel and will not develop arguments on behalf of an
appellant. See Bombar v. West American Insurance Company, 932
A.2d 78, 94 (Pa. Super. 2007). Further, it is not this Court’s responsibility to
comb through the record seeking the factual underpinnings of Appellant’s
claim. See Commonwealth v. Mulholland, 702 A.2d 1027, 1034 n.5 (Pa.
1997).




                                           -2-
J-S21042-15


and substantially encumber our appellate review.   See Pa.R.A.P. 2101 (“if

the defects are in the brief or reproduced record of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”).

Accordingly, because Appellant’s brief is defective to the point that it

constitutes a violation of Pa.R.A.P. 2101, we may impose the sanction of

dismissing the appeal.      See Sanford, supra at 150; see also Pa.R.A.P.

2101.

        Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2015




                                     -3-